ON appellant’s motion for rehearing.
DAVIDSON, Judge.
In this case there was no direct testimony that appellant possessed intoxicating liquor for the purpose of sale. His guilt is made to depend upon an application of the prima facie evidence rule. (Art. 666-23a, P. C.)
Appellant contends that the presumption arising from such rule was overturned by his affirmative defensive testimony that he did not possess the liquor and beer for the purpose of sale together with proof of his good reputation.
The jury rejected appellant’s defense.
The prima facie evidence rule authorized the jury’s conclusion of guilt. For us to say, under such circumstances, that, the facts are insufficient to support the verdict would be to hold invalid the prima facie evidence statute. We have held to the contrary. Soneham v. State, 99 Tex. Cr. R. 54, 268 S. W. 156; Newton v. State, 98 Tex. Cr. R. 582, 267 S. W. 272.
Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.